
	
		III
		112th CONGRESS
		2d Session
		S. RES. 386
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Hoeven (for himself,
			 Mr. Blumenthal, Mr. Lieberman, Mr.
			 Graham, Mr. McCain,
			 Mr. Begich, Mr.
			 Sessions, Mr. Nelson of
			 Nebraska, Ms. Ayotte,
			 Mr. Coons, Mr.
			 McConnell, Ms. Mikulski,
			 Mr. Cornyn, Mr.
			 Schumer, Mr. Thune,
			 Mrs. Shaheen, Mr. Alexander, Mrs.
			 Gillibrand, Mr. Risch,
			 Mr. Brown of Ohio,
			 Mr. Chambliss, Mr. Menendez, Mr.
			 Blunt, Mrs. McCaskill,
			 Ms. Collins, Mr. Nelson of Florida, Mr.
			 Isakson, Mr. Lautenberg,
			 Mr. Barrasso, Mr. Pryor, Mr.
			 Coats, Mrs. Feinstein,
			 Mr. Coburn, Mr.
			 Udall of Colorado, Mr. Johnson of
			 Wisconsin, Mr. Casey,
			 Mr. Crapo, Mr.
			 Bennet, Mr. Grassley,
			 Mr. Wyden, Mr.
			 Heller, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Kyl, Mr. Lee,
			 Mr. Portman, Mr. Toomey, Mr.
			 Wicker, Mr. Shelby,
			 Mr. Vitter, Mr.
			 Burr, Mr. Boozman,
			 Mr. Brown of Massachusetts,
			 Ms. Snowe, Mr.
			 Roberts, Mr. Cochran,
			 Mr. Hatch, Mr.
			 Moran, Ms. Murkowski,
			 Mr. Rubio, Mr.
			 Johanns, Mr. Kohl,
			 Mr. Durbin, Mr.
			 Franken, Mr. Conrad,
			 Ms. Klobuchar, and
			 Mr. Enzi) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 5, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling for free and fair elections in
		  Iran, and for other purposes.
	
	
		Whereas democracy, human rights, and civil liberties are
			 universal values and fundamental principles of United States foreign
			 policy;
		Whereas an essential element of democratic self-government
			 is for leaders to be chosen and regularly held accountable through elections
			 that are organized and conducted in a manner that is free, fair, inclusive, and
			 consistent with international standards;
		Whereas governments whose power does not derive from free
			 and fair elections lack democratic legitimacy;
		Whereas the Government of the Islamic Republic of Iran is
			 a signatory to the United Nations International Covenant on Civil and Political
			 Rights, adopted December 16, 1966 (ICCPR), which states that every citizen has
			 the right to vote at genuine periodic elections that reflect
			 the free expression of the will of the electors;
		Whereas the Government of the Islamic Republic of Iran
			 regularly violates its obligations under the ICCPR, holding elections that are
			 neither free nor fair nor consistent with international standards;
		Whereas elections in Iran are marred by the
			 disqualification of candidates based on their political views; the absence of
			 credible international observers; severe restrictions on freedom of expression,
			 assembly, and association, including censorship, surveillance, and disruptions
			 in telecommunications, and the absence of a free media; widespread intimidation
			 and repression of candidates, political parties, and citizens; and systemic
			 electoral fraud and manipulation;
		Whereas the last nationwide election held in Iran, on June
			 12, 2009, was widely condemned inside Iran and throughout the world as neither
			 free nor fair and provoked large-scale peaceful protests throughout
			 Iran;
		Whereas, following the June 12, 2009, election, the
			 Government of the Islamic Republic of Iran responded to peaceful protests with
			 a large-scale campaign of politically motivated violence, intimidation, and
			 repression, including acts of torture, cruel and degrading treatment in
			 detention, rape, executions, extrajudicial killings, and indefinite
			 detention;
		Whereas, on December 26, 2011, the United Nations General
			 Assembly passed a resolution denouncing the serious human rights abuses
			 occurring in the Islamic Republic of Iran;
		Whereas authorities in Iran continue to hold several
			 candidates from the 2009 election in indefinite detention;
		Whereas authorities in Iran have announced that nationwide
			 parliamentary elections will be held on March 2, 2012;
		Whereas the Government of the Islamic Republic of Iran has
			 banned more than 2,200 candidates from participating in the March 2, 2012,
			 elections, including current members of parliament;
		Whereas no domestic or international election observers
			 are scheduled to oversee the March 2, 2012, elections;
		Whereas the Government of the Islamic Republic of Iran
			 continues to hold leading opposition figures under house arrest;
		Whereas the Government of the Islamic Republic of Iran
			 seeks to prevent the people of Iran from accessing news and information by
			 incarcerating more journalists than any other country in the world, according
			 to a 2011 report from the Committee to Protect Journalists; disrupting access
			 to the Internet, including blocking e-mail and social networking sites and
			 limiting access to foreign news and websites, developing a national Internet
			 that will facilitate government censorship of news and information, and jamming
			 international broadcasts such as the Voice of America’s Persian News Network
			 and Radio Free Europe/Radio Liberty’s Radio Farda; and
		Whereas opposition groups in Iran have announced they will
			 boycott the March 2, 2012, election because they believe it will be neither
			 free nor fair nor consistent with international standards: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)reaffirms the
			 commitment of the United States to democracy, human rights, civil liberties,
			 and rule of law, including the universal rights of freedom of assembly, freedom
			 of speech, and freedom of association;
			(2)expresses support
			 for freedom, human rights, civil liberties, and rule of law in Iran, and for
			 elections that are free, fair, and meet international standards, including
			 granting independent international and domestic electoral observers
			 unrestricted access to polling and counting stations;
			(3)expresses strong
			 support for the people of Iran in their peaceful calls for a representative and
			 responsive democratic government that respects human rights, civil liberties,
			 and the rule of law;
			(4)reminds the
			 Government of the Islamic Republic of Iran of its obligations under the
			 international covenants to which it is a signatory to hold elections that are
			 free and fair;
			(5)condemns the
			 Government of the Islamic Republic of Iran’s widespread human rights
			 violations;
			(6)calls on the
			 Government of the Islamic Republic of Iran to respect freedom of expression and
			 association in Iran by—
				(A)ending arbitrary
			 detention, torture, and other forms of harassment against media professionals,
			 human rights defenders and activists, and opposition figures, and releasing all
			 individuals detained for exercising universally recognized human rights;
				(B)lifting
			 legislative restrictions on freedoms of assembly, association, and expression;
			 and
				(C)allowing the
			 Internet to remain free and open and allowing domestic and international media
			 to operate freely;
				(7)further calls on
			 the Government of the Islamic Republic of Iran to allow international election
			 monitors to be present for the March 2, 2012, elections; and
			(8)urges the
			 President, the Secretary of State, and other world leaders—
				(A)to express
			 support for the universal rights and freedoms of the people of Iran, including
			 to democratic self-government;
				(B)to broaden
			 engagement with the people of Iran and support efforts in the country to help
			 promote human rights and democratic reform, including by providing appropriate
			 funding to civil society organizations for democracy and governance activities;
			 and
				(C)to condemn
			 elections that are not free and fair and that do not meet international
			 standards.
				
